DETAILED ACTION

Claims 1, 2, 4-23 are pending. Claims 1, 6 and 19-21 have been amended. Claims 22 and 23 are new. Claim 3 has been cancelled. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 09/20/2021, for the non-final office action mailed on 06/18/2021.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. 
 Applicant argues Vitale does not teach test transaction operable to result in updates to the identified support system for providing the media service, see applicant’s remarks pp. 10. Examiner respectfully disagrees as the work orders taught in Vitale are used for work assignments being done to a subscribers which can be used to add services (i.e., update the support system for providing the media service). Furthermore applicant argues the claimed invention as a “black box” operation but this isn’t being claimed. 
 Applicant further argues Anderson does not teach test version, see applicant’s remarks pp. 11. Examiner respectfully disagrees as Anderson teaches downloading new versions of software associated with set-top boxes for testing and/or evaluation purposes, see Anderson paragraph [0020].
 Applicant further argues Flask does not teach the support systems continuing to perform operations for actual media service rendering to subscribers while a result value is computed, see applicant’s remarks pp. 11-12. Examiner respectfully disagrees as the testing instrument taught in Flask is used to gather measurements in the background of the system which can be initiated by a user in the test instrument which is connected to the test points which are connected to .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 22, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is not clear in the specification as to whether mimicked values are inserted into test transactions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 19 recites a “computer readable storage medium”. Examiner is to apply the term “computer readable storage medium” to its broadest reasonable interpretation which would be any medium usable by a computer which would include carrier waves and signals see specification "computer readable storage medium" paragraph [0051], in which only examples are given but is not definitively stated to be non-transitory. Thus, the claim is directed to non-statutory matter. See MPEP § 2106. To overcome this type of rejection applicant may amend claims to include “non-transitory computer readable storage medium.”

Dependent claim 20 depend on claim 19. These claims fail to correct the deficiencies of claim 19, therefore they are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-16, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Vitale et al. (US-PAT-NO: 7,111,318 B2) hereinafter Vitale, in further view of Anderson et al. (US-PGPUB-NO: 2008/0134165 A1) hereinafter Anderson and Flask (US-PGPUB-NO: 2017/0063478 A1).

As per claim 1, Vitale teaches a method for testing a media service (“Work assignments typically require testing and measurement of at least one network location related to the work assignment,” see Vitale [column 1, lines 53-55]) and delivery system (“The distribution network then delivers the CATV broadband signal to television receivers located within the residences and business establishments of subscribers,” see Vitale [column 1, lines 21-24]), comprising: identifying a plurality of support systems associated (“Each of the subscriber sites 22 are associated with a subscriber that has one of a plurality of channel plans. The channel plan identifies the channel frequencies on which content is accessible to the subscriber, and what type of signal is present on each of the available channel frequencies,” see Vitale [column 4, lines 58-63], where each subscriber sites are  with a transaction for providing a media service to a subscriber based on a subscription for media services available to the subscriber from the headend (“The method includes a step of identifying a data file associated with the work assignment, the data file including subscription information and network location information,” see Vitale [column 2, lines 58-61], where Vitale teaches a two-way CATV network which transmits information from the subscriber to the headend); transmitting, to a subscriber system under test, a generated test transaction indicative of providing the media service to the subscriber (“Thereafter, in step 265, the controller 36 receives the work assignment data file from the central controller 44. The contents of the work assignment data file are described above in connection with steps 215 and 220. The work assignment data file typically includes at least a set of test parameters. Once the work assignment data file is received, the controller 36 proceeds to step 270,” see Vitale [column 17, lines 11-17], wherein the work assignment data is interpreted as test transaction), the test transaction operable to result in updates to the identified support systems for providing the media service (“In particular, work orders, as the term is used herein, refers to a work assignment associated with a particular subscriber, such as adding or changing CATV service,” see Vitale [column 7, lines 9-12], where the adding or changing is ; and validating the updates to assess proper operation of the subscriber system under test (“In step 285, which may happen concurrently with, or after, step 280, the controller 36 determines the pass/fail status of the test,” see Vitale [column 17, lines 58-60], wherein the pass/fail is validated to determine proper operation).
Vitale does not explicitly teach the support systems responsive to a production subscriber system for actual media service rendering. However, Anderson teaches the support systems responsive to a production subscriber system for actual media service rendering (“Ideally, once a new version of an application is created, it should be adequately tested before being transmitted to the subscriber base via, e.g., an object carousel. It is thus the usual practice of the cable industry to refrain from deploying a new version of an application without first validating its operation, e.g., by installing and testing it on one or more test platforms at an RF plant. This approach prevents the unintentional deployment of defective software to cable subscribers on a broad scale, improving the quality of service and preventing costly telephone service calls,” see Anderson paragraph [0007]).
	Vitale and Anderson are analogous art because they are in the same field of endeavor of provisioning services to subscribers of cable/satellite/phone companies. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Vitale’s teaching of performing 
Vitale modified with Anderson does not teach the support systems continue to perform operations for actual media service rendering to subscribers while the result values are computed. However Flask teaches the support systems continue to perform operations for actual media service rendering to subscribers while the result values are computed (“The test instruments 100 may run multiple tests that determine multiple characteristics of the measured signals for identifying problems on a channel. According to an example, the multiple tests are automatically run in the background,” see Flask paragraph [0037]).
Vitale, Anderson and Flask are analogous art because they are in the same field of endeavor of provisioning services to subscribers of cable/satellite/phone companies. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Vitale’s teaching of performing operations that involve testing within a community antenna television system and Anderson’s teaching of content or data delivery over a network, deploying multiple versions of different types of software over a network with Flask’s teaching of a test 

As per claim 2, Vitale modified with Anderson teaches wherein validation further includes comparing result values computed by the subscriber system under test for storage in the identified support systems with known values (“To this end, the controller 36 compares the obtained measurement values with the pass/fail information within the received test parameters in the work assignment data file,” see Vitale [column 17, lines 60-63], wherein the data is coming from a subscribers sites (i.e., a support system) regarding values of testing parameters to make sure changes or additions to a subscribers site are done properly) indicative of a successful completion of the test transaction for providing the media service to the subscriber for determining whether the support system under test may transition to replace the production subscriber system (“After the pass/fail status is determined in step 285, the controller 36 notifies the technician of the pass/fail status in step 290. To this end, pass/fail status information is provided to the user interface 56,” see Vitale [column 18, lines 1-4]).

As per claim 4, Vitale modified with Anderson and Flask teaches wherein the support systems are responsive to the production system via a network exchange (“This method can be used, for example, in a cable television or other content-based network in order to facilitate testing or evaluation of software, and to prevent the large-scale deployment of defective software in networks utilizing broadcast system architectures,” see Anderson paragraph [0089]).

As per claim 5, Vitale modified with Anderson and Flask teaches wherein the test transaction (“The work assignment data base 48 contains data that tracks the information regarding particular work assignments that are generated. In accordance with the exemplary embodiment described herein, work assignments in the form of work orders are actually tracked primarily through the subscriber database 46. In particular, work orders, as the term is used herein, refers to a work assignment associated with a particular subscriber, such as adding or changing CATV service,” see Vitale [column 7, lines 4-12]) is based on a service level (“For example, the subscription information field 108 may identify whether the subscriber has so-called "basic" CATV service, which may include less than twenty channels, "normal" CATV service, which may include fifty to sixty channels, or still higher levels of service,” see Vitale [column 9, lines 14-19]), geographic region (“The exemplary data file 100 includes a customer ID field 102, a network location ID field 104, a street address field 106, a subscription information field 108, a fix code field 110, a status field 114, a node number field 116, and a work order number field 118. Preferably, a subscriber data file such as the file 100 exists for each subscriber to the CATV service,” see Vitale [column 8, lines 43-49]) and channel set allocated to the subscriber (“The subscription information field 108 contains information identifying the channels to which the subscriber has access,” see Vitale [column 9, lines 10-14]).

As per claim 6, Vitale teaches in a subscriber system for designating media services accessible by a plurality of subscribers according to a subscriber agreement (“Each of the subscriber sites 22 are associated with a subscriber that has one of a plurality of channel plans. The channel plan identifies the channel frequencies on which content is accessible to the subscriber, and what type of signal is present on each of the available channel frequencies,” see Vitale [column 4, lines 58-63], where each subscriber sites are interpreted as support system which are receiving CATV service such as “customer equipment, billings, services, and program guide” defined in applicant’s specification paragraph [0013], each subscriber is a support system which needs to be supported when providing a service), the subscriber agreement designating media services renderable to a subscriber based on a service level (“For example, the subscription information field 108 may identify whether the subscriber has so-called "basic" CATV service, which may include less than twenty channels, "normal" CATV service, which may include fifty to sixty channels, or still higher levels of service,” see Vitale [column 9, lines 14-19]) and a geographic region (“The exemplary data file 100 includes a customer ID field 102, a network location ID field 104, a street address field 106, a subscription information field 108, a fix code field 110, a status field 114, a node number field 116, and a work order number field 118. Preferably, a subscriber data file such as the file 100 exists for each subscriber to the CATV service,” see Vitale [column 8, lines 43-49]), a method for validating deployment of media services, comprising: receiving a designation of a subscriber and a media service to be rendered (“In particular, work orders, as the term is used herein, refers to a work assignment associated with a particular subscriber, such as adding or changing CATV service. Accordingly, work orders may readily be tracked through the subscriber database 46,” see Vitale [column 7, lines 11-13]); generating a test transaction indicative of providing the designated media service to the subscriber for validation in a subscriber system under test (“The work assignment data base 48 contains data that tracks the information regarding particular work assignments that are generated,” see Vitale [column 7, lines 4-6]), the test transaction including data items corresponding to a successful rendering of the media service to the subscriber (“In step 215, the central controller 44 generates a work assignment data file that includes a set of test parameters. The set of test parameters define, among other things, the channel frequencies to be tested. The set of test parameters also preferably define the pass/fail limits of the test, and may identify different test types for different channel frequencies,” see Vitale [column 12, lines 59-64]); identifying data items stored in a plurality of support systems corresponding to updates made based on the test transaction (“The controller 36 preferably allows the technician to select which of several test scripts to run in the event that multiple test scripts have been defined in accordance with the test parameters,” see Vitale [column 17, lines 36-40], wherein the data is coming from a subscribers sites (i.e., a support system) regarding values of testing parameters to make sure changes or additions to a subscribers site are done properly); comparing the identified data items to know values consistent with rendering the media service to the subscriber from a headend (“To this end, the controller 36 compares the obtained measurement values with the pass/fail information within the received test parameters in the work assignment data file,” see Vitale [column 17, lines 60-64], where Vitale teaches a two-way CATV network which transmits information from the subscriber to the headend); delivering, based on the comparison, the result value indicative of whether the test transaction includes data items for successfully providing the designated media service to the subscriber (“After the pass/fail status is determined in step 285, the controller 36 notifies the technician of the pass/fail status in step 290. To this end, pass/fail status information is provided to the user interface 56,” see Vitale [column 18, lines 1-4]).
Vitale does not explicitly teach based on the indication, deploying the subscriber system under test on a production system upstream from the headend and configured to provide the media service to the subscriber. However, Anderson teaches based on the indication, deploying the subscriber system under test on a production system upstream from the headend and configured to provide the media service to the subscriber (“Ideally, once a new version of an application is created, it should be adequately tested before being transmitted to the subscriber base via, e.g., an object carousel. It is thus the usual practice of the cable industry to refrain from deploying a new version of an application without first validating its operation, e.g., by installing and testing it on one or more test platforms at an RF plant. This approach prevents the unintentional deployment of defective software to cable subscribers on a broad scale, improving the quality of service and preventing costly telephone service calls,” see Anderson paragraph [0007]).
Vitale and Anderson are analogous art because they are in the same field of endeavor of provisioning services to subscribers of cable/satellite/phone companies. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Vitale’s teaching of performing operations that involve testing within a community antenna television system with Anderson’s teaching of content or data delivery over a network, deploying multiple versions of different types of software over a network to incorporate testing and validating all operations that needs to be deployed in an actual system to prevent any unintentional deployment of defective content to a subscriber. 
Vitale modified with Anderson does not teach the support systems continue to perform operations for actual media service rendering to subscribers while the result values are computed. However Flask teaches the support systems continue to perform operations for actual media service rendering to subscribers while the result values are computed (“The test instruments 100 may run multiple tests that determine multiple characteristics of the measured signals for identifying problems on a channel. According to an example, the multiple tests are automatically run in the background,” see Flask paragraph [0037]).
Vitale, Anderson and Flask are analogous art because they are in the same field of endeavor of provisioning services to subscribers of cable/satellite/phone companies. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Vitale’s teaching of performing operations that involve testing within a community antenna television system and Anderson’s teaching of content or data delivery over a network, deploying multiple versions of different types of software over a network with Flask’s teaching of a test instrument coupled to a test point in a network to incorporate running a test in the background to no interrupt the test point (i.e., support system) service disruption while performing a test.

As per claim 7, Vitale modified with Anderson and Flask teaches wherein the subscriber system under test is a suite of computer instructions operable to be launched on one or more computers defining the production system (“A work assignment may also be an instruction to perform general measurements at select areas of the distribution network,” see Vitale [column 1, lines 47-49]).

As per claim 8, Vitale modified with Anderson and Flask teaches wherein the generated test transaction is indicative of directing a head end to provide the designated media service to the subscriber (“The subscriber files should include, however, information identifying a network address of the subscriber and information identifying the subscription level associated with the subscriber. The network address information comprises information that specifies the connection of the subscriber with respect to other elements on the CATV distribution network. To this end, each CATV service provider typically maintains a mapping of its distribution network, which identifies how the various subscribers are connected to the network, as well as the upstream and downstream paths of the network.,” see Vitale [column 6, lines 50-60]).

As per claim 9, Vitale modified with Anderson and Flask teaches wherein the test transaction (“The work assignment data base 48 contains data that tracks the information regarding particular work assignments that are generated. In accordance with the exemplary embodiment described herein, work assignments in the form of work orders are actually tracked primarily through the subscriber database 46. In particular, work orders, as the term is used herein, refers to a work assignment associated with a particular subscriber, such as adding or changing CATV service,” see Vitale [column 7, lines 4-12]) further includes a channel and a service level, the service level attributed to the subscriber, and the known values are indicative of whether the channel is included in a set of channels corresponding to the service level of the subscriber (“For example, the subscription information field 108 may identify whether the subscriber has so-called "basic" CATV service, which may include less than twenty channels, "normal" CATV service, which may include fifty to sixty channels, or still higher levels of service. Moreover, the subscription information field 108 includes information identifying any limited access or pay television channels to which the subscriber has subscribed,” see Vitale [column 9, lines 14-21]).

As per claim 10, Vitale modified with Anderson and Flask teaches further comprising mimicking, in the data items in the test transaction, known values that (“The level data field 170 contains the measurement data for the network location identified in field 162. The measurement data may be historical measurement data or specification measurement data. Historical measurement field 110 includes data from past measurement tests,” see Vitale [column 10, lines 65-67], where the historical measurement field in interpreted as the data used to mimic past results/data), if containing information based on an actual subscriber and media service, would allow the production system to render the media service to the actual subscriber (“The data may, for example, include signal-to-noise ratio ("SNR") measurements, absolute power level measurements, noise measurements, or other types of signal level measurements taken during a previous work assignment at the subscriber location,” see Vitale [column 11, lines 1-5]).

As per claim 11, Vitale modified with Anderson Flask teaches further comprising identifying a plurality of support systems (“Each of the subscriber sites 22 are associated with a subscriber that has one of a plurality of channel plans. The channel plan identifies the channel frequencies on which content is accessible to the subscriber, and what type of signal is present on each of the available channel frequencies,” see Vitale [column 4, lines 58-63], where each subscriber sites are interpreted as support system which are receiving CATV service such as “customer equipment, billings, services, and program guide” defined in applicant’s specification paragraph [0013], each subscriber is a support system which needs to be supported when providing a service), each support system having at least one data item updated (“A work assignment may be a new subscriber installation, an upgrade to a subscriber installation, or a trouble ticket,” see Vitale [column 1, lines 45-47], where the upgrade to subscriber installation or a trouble ticket is interpreted as the work related to the data item that is being testing in the subscriber’s system/subscribers site (i.e., support system)) by the test transaction for representing a successful deployment of the media services (“Thus, for example, if the test parameters define a plan to test channel frequencies 15 MHz, 21 MHz, 27 MHz, and 33 MHz using an analog signal level test type, then the controller 36 generates a test script in which the controller 36 will, upon activation of the test script, cause the measurement circuit 36a to perform analog signal level tests and cause the measurement receiver 36b to tune to each of the frequencies 15 MHz, 21 MHz, 27 MHz, and 33 MHz, such that an analog signal level test is performed at each frequency,” see Vitale [column 17, lines 23-32], where the testing being performed is to make sure the channels are successful).

As per claim 12, Vitale modified with Anderson Flask teaches further comprising: identifying a data repository coupled to each support system, the repositories each storing at least one of the data items for comparison with a corresponding test case including the known data item; and retrieving the data item from the repository for comparison with the known data item (“It will be appreciated, however, that in the alternative, all work assignments, both trouble tickets and work orders, may be tracked using the work assignment database 48. In general, the decision as to how to divide up the storage of the data within the various data bases described herein is largely a matter of design choice and often depends on several factors. One such factor is the convenience and economy of using one or more pre-existing databases, which may have been designed for another purpose,” see Vitale [column 7, lines 26-34]).

As per claim 13, Vitale modified with Anderson and Flask teaches further comprising retrieving, from the plurality of data repositories, the data items corresponding to updates made based on the test transaction (“To this end, the central controller 44 obtains such data by retrieving some or all of the level data files 160 from the field test data base 52 that correspond to the network location identified in the network location ID field 104 of the subscriber data file 100. The retrieved data files 160 should contain specification measurement data for the network location and/or historical measurement data and text notations from one or more prior tests. Such data may then be appended to the work assignment data file,” see Vitale [column 14, lines 38-46], appending the work assignment data relates to the updates needed to be done in a subscriber site to make sure a system is working correctly).

As per claim 14, Vitale modified with Anderson and Flask teaches wherein at least one of the support systems includes a channel mapping defining a mapping of the set of channels to a service level and a geographic area (“Each of the subscriber sites 22 are associated with a subscriber that has one of a plurality of channel plans. The channel plan identifies the channel frequencies on which content is accessible to the subscriber, and what type of signal is present on each of the available channel frequencies,” see Vitale [column 4, lines 58-63]).

As per claim 15, Vitale modified with Anderson and Flask teaches further comprising: identifying each support system invoked for providing the media service to the subscriber (“Referring to FIG. 2, there is shown a schematic block diagram of an exemplary test system according to the present invention that includes the test meter 30 and the central control system 32. The test meter 30 includes a communication circuit 34, a controller 36, and a measurement circuit 38. The central control system 32 includes a communication circuit 42, a central controller 44, a subscriber database 46, a work assignment database 48, a strand map database 50, and a field test database 52,” see Vitale [column 5, lines 20-28]); ensuring that the known values are inclusive of each data item at each support system referenced in the test transaction prior to directing the head end to provide the media service (“The specification measurement data includes measurement levels that are deemed to fall within a predetermined specification for the relevant network location. In particular, when CATV distribution networks are designed or modified, certain baseline specification requirements are generated for different areas of the network,” see Vitale [column 11, lines 8-13]).

As per claim 16, Vitale modified with Anderson and Flask teaches wherein the media service is a video stream (“Once the image data is encoded using an MPEG scheme or the like, this encoded data stream is used to modulate a carrier frequency for a channel in accordance with a known digital modulation scheme, such as QAM. The encoded data stream is used to modulate the amplitude and phase of the carrier frequency,” see Vitale [column 4, lines 52-57] and the test transaction (“The work assignment data base 48 contains data that tracks the information regarding particular work assignments that are generated,” see Vitale [column 7, lines 4-6]) includes a subscriber, a geographic area, a service level (“The exemplary data file 100 includes a customer ID field 102, a network location ID field 104, a street address field 106, a subscription information field 108, a fix code field 110, a status field 114, a node number field 116, and a work order number field 118. Preferably, a subscriber data file such as the file 100 exists for each subscriber to the CATV service,” see Vitale [column 8, lines 43-49]) and a channel, and comparing the known values includes i) identifying a service level of the subscriber (“The subscription information field 108 contains information identifying the channels to which the subscriber has access,” see Vitale [column 9, lines 10-14]); ii) identifying a set of channels based on the service level and the geographic area (“To determine the channel frequencies to be tested, or test channel plan, the central controller 44 determines which channels are pertinent to the subscriber, and then which channel frequencies correspond to the channel pertinent to the subscriber,” see Vitale [column 13, lines 15-18]); iii) determining if the channel in the test transaction is included in the identified set of channels (“The set of test parameters define, among other things, the channel frequencies to be tested. The set of test parameters also preferably define the pass/fail limits of the test, and may identify different test types for different channel frequencies,” see Vitale [column 12, lines 59-64]); and iv) determining if the head end is directed to render the video stream based on whether the channel is in the identified set of channels (“The upstream entity ID field 126 includes information identifying the next upstream (toward the head end) entity on the CATV distribution network. By way of example, the upstream entity ID field 126 could comprise the network location ID of the adjacent upstream entity,” see Vitale [column 10, lines 33-37]).

As per claim 18, Vitale modified with Anderson and Flask teaches further comprising: i) identifying the support system having the channel mapping (“Each of the subscriber sites 22 are associated with a subscriber that has one of a plurality of channel plans. The channel plan identifies the channel frequencies on which content is accessible to the subscriber, and what type of signal is present on each of the available channel frequencies,” see Vitale [column 4, lines 58-63]); ii) referencing, on the identified support system, the mapping to map the subscriber and service level to a channel set corresponding to a geographic area and service level of the subscriber (“Accordingly, the test channel plan is determined based on the subscription information field 108 as well as location information,” see Vitale [column 13, lines 45-473]); iii) comparing a channel for providing the designated media service with the mapped channel set (“To this end, the controller 36 compares the obtained measurement values with the pass/fail information within the received test parameters in the work assignment data file,” see Vitale [column 17, lines 60-64]); and iv) determining, based on the comparison, if the compared channel accurately reflects the channel set available for the service level of the subscriber (“After the pass/fail status is determined in step 285, the controller 36 notifies the technician of the pass/fail status in step 290. To this end, pass/fail status information is provided to the user interface 56,” see Vitale [column 18, lines 1-4]).

As per claims 19 and 20, these are the computer-readable storage medium claims to method claims 6 and 10, respectively. Therefore they are rejected for the same reasons as above.

As per claim 22, Vitale modified with Anderson and Flask teaches wherein the test transaction (“The work assignment data base 48 contains data that tracks the information regarding particular work assignments that are generated. In accordance with the exemplary embodiment described herein, work assignments in the form of work orders are actually tracked primarily through the subscriber database 46. In particular, work orders, as the term is used herein, refers to a work assignment associated with a particular subscriber, such as adding or changing CATV service,” see Vitale [column 7, lines 4-12]) is based on validation of a channel allocation of channels that may be transmitted to a subscriber (“For example, the subscription information field 108 may identify whether the subscriber has so-called "basic" CATV service, which may include less than twenty channels, "normal" CATV service, which may include fifty to sixty channels, or still higher levels of service,” see Vitale [column 9, lines 14-19]), based on geographic location and service level of a subscriber (“The exemplary data file 100 includes a customer ID field 102, a network location ID field 104, a street address field 106, a subscription information field 108, a fix code field 110, a status field 114, a node number field 116, and a work order number field 118. Preferably, a subscriber data file such as the file 100 exists for each subscriber to the CATV service,” see Vitale [column 8, lines 43-49]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vitale (US-PAT-NO: 7,111,318 B2) and Anderson (US-PGPUB-NO: 2008/0134165 A1), in further view of Booth (US-PGPUB-NO: 2002/0032908 A1).

As per claim 17, Vitale modified with Anderson teaches billing information (“The subscriber ID field 102 stores an identification value associated with the subscriber. The identification value may be in the form of a name, a billing number, social security number, account number or the like. In an ideal case, both a unique customer number and the subscriber's name is stored in one or more fields. The inclusion of a unique customer number facilitates ease of use of the data file 100 for multiple purposes, including billing and accounting. The inclusion of the subscriber name facilitates use of the name on billing documents or by the technician in the performance of a work order,” see Vitale [column 8, lines 50-60]) but does not teach wherein the support systems include a billing system, and comparing the known values (“The billing management system 24 monitors customer accounts and access control information and communicates this information to service providers and digital cable providers,” see Booth paragraph [0024]) further comprises: i) identifying a medium of monetary exchange corresponding to the subscriber (“Moreover, billing functions may be handled at the head-end as well,” see Booth paragraph [0004]); ii) determining a cost of the media service (“The IRT also provides generation and insertion of broadcast service specific data, including display channel, tier level, purchase constraints, price and rating codes, all as well known,” see Booth paragraph [0021]); and iii) associating the determined cost with the identified medium for the subscriber (“The billing management system 24 monitors customer accounts and access control information and communicates this information to service providers and digital cable providers. Other well-known system components (not shown) allow exchange of access and billing information between the uplink facility and the digital cable service provider,” see Booth paragraph [0024]).
Vitale, Anderson and Booth are analogous art because they are in the same field of endeavor of provisioning services to subscribers of cable/satellite/phone companies. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Vitale’s teaching of performing operations that involve testing within a community antenna television system and Anderson’s teaching of content or data delivery over a network, deploying multiple versions of different types of software over a network with Booth’s teaching of selecting head-end equipment and services for digital cable service distribution system to .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vitale (US-PAT-NO: 7,111,318 B2), in further view of Creamer et al. (US-PGPUB-NO: 2002/0176543 A1) and Flask (US-PGPUB-NO: 2017/0063478 A1).

As per claim 21, Vitale teaches a method comprising: receiving notification of a subscriber and a new media service to be provided to the subscriber in a network environment (“A work assignment may be a new subscriber installation, an upgrade to a subscriber installation, or a trouble ticket,” see Vitale [column 1, lines 45-47], where the upgrade to subscriber installation or a trouble ticket is interpreted as the work related to the data item that is being testing in the subscriber’s system/subscribers site (i.e., support system)); validating configuration settings in a test network to provide the new media service to the subscriber (“In step 285, which may happen concurrently with, or after, step 280, the controller 36 determines the pass/fail status of the test,” see Vitale [column 17, lines 58-60], wherein the pass/fail is validated to determine proper operation).
Vitale does not explicitly teach the test network simulating an actual network over which the service is to be provided to the subscriber in the network environment; and implementing the validated configuration settings in the actual network to provide the media service to the subscriber. However, Creamer teaches the test network simulating an actual network over which the service is to be provided to the subscriber in the network environment (“In FIG. 5, process 500 initiates the start-up of the simulator in Step 501. The test assignment apparatus 304 reads the test input data file 42 in Step 503. The test assignment apparatus signs each Call Implementation Apparatus in the pool 306 to a test logic script and related call numbering group in Step 505,” see Creamer paragraph [0046]); and implementing the validated configuration settings upstream from the headend in the actual network to provide the media service to the subscriber (“A "yes" condition initiates Step 511 in which the assigned test driver script is outputted on a voice circuit of the call processing hardware. In Step 513 the call implementation apparatus writes the status of the call to the logger queue 313. A test 515 is initiated to determine if the test logic script has been started,” see Creamer paragraph [0046]).
Vitale and Creamer are analogous art because they are in the same field of endeavor of provisioning services to subscribers of cable/satellite/phone companies. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Vitale’s teaching of performing operations that involve testing within a community antenna television system with Creamer’s teaching of a telephone call simulator for testing large sets of subscribers to 
Vitale modified with Creamer does not teach the test network and the actual network invoking support systems, the support systems continuing to perform operations for actual media service via the actual network for rendering the media service to subscribers during the validation of the configuration setting. However Flask teaches the test network and the actual network invoking support systems, the support systems continuing to perform operations for actual media service via the actual network for rendering the media service to subscribers during the validation of the configuration setting (“The test instruments 100 may run multiple tests that determine multiple characteristics of the measured signals for identifying problems on a channel. According to an example, the multiple tests are automatically run in the background,” see Flask paragraph [0037]).
Vitale, Creamer and Flask are analogous art because they are in the same field of endeavor of provisioning services to subscribers of cable/satellite/phone companies. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Vitale’s teaching of performing operations that involve testing within a community antenna television system and Creamer’s teaching of a telephone call simulator for testing large sets of subscribers with Flask’s teaching of a test instrument coupled to a test point in a network to incorporate .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vitale (US-PAT-NO: 7,111,318 B2), Anderson (US-PGPUB-NO: 2008/0134165 A1) and Flask (US-PGPUB-NO: 2017/0063478 A1), in further view of Grinkemeyer et al. (US-PGPUB-NO: 2020/0145301 A1).

As per claim 23, Vitale modified with Anderson and Flask do not teach further comprising: inserting mimicked values into the test transaction, the mimicked values selected based on results expected from the support systems; generating a known value indicative of a successful completion from the support systems based on the mimicked value; and validating the updates based on a comparison of the known value with the result value based on the support systems and the mimicked value. However, Grinkemeyer teaches further comprising: inserting mimicked values into the test transaction, the mimicked values selected based on results expected from the support systems (“The expert system in the Flex device, particularly the STB test set 1559, emulates the DVR offering services to the STB,” see Grinkemeyer paragraph [0096], wherein the STB test set in interpreted as the inserted mimicked values which are used to emulate the services); generating a known value indicative of a successful completion from the support systems based on the mimicked value (“The Flex then prompts the operator to indicate whether an appropriate image appears on a display connected to the STB. If the emulated DVR services to the STB appear correct to the operator, the test advances to the next stage,” see Grinkemeyer paragraph [0096], a prompted is generated which a user confirms whether the emulated (mimicked) values are correct (i.e., successful)); and validating the updates based on a comparison of the known value with the result value based on the support systems and the mimicked value (“Once initial cleanup is complete, the next step in the test sequence activates the MoCA hardware in the Flex device 1134. The action file entry for TTA0002-000 1727a/b addresses a successful activation of the MoCA hardware by passing control to TTM0001 1747a/b,” see Grinkemeyer paragraph [0139], once everything is successful then the control is passed from one device to another (i.e., update)).
Vitale, Anderson, Flask and Grinkemeyer are analogous art because they are in the same field of endeavor of provisioning services to subscribers of cable/satellite/phone companies. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Vitale’s teaching of performing operations that involve testing within a community antenna television system, Anderson’s teaching of content or data delivery over a network, deploying multiple versions of different types of software over a network and Flask’s teaching of a test instrument coupled to a test point in a network with Grinkemeyer’s teaching of testing small network .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Qadri et al. (US-PGPUB-NO: 2019/0213104 A1) teaches validation using a validation as a service. A cloud validation service provider acquires and securely stores certifications tests developed by cloud component providers, integrated solution providers and others. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193